783 F.2d 951
UNITED STATES of America, Respondent-Appellee,v.Conklin WALLACE, Petitioner-Appellant.
No. 85-5560.
United States Court of Appeals,Ninth Circuit.
Feb. 26, 1986.

Appeal from the United States District Court for the Central District of California;  Laughlin E. Waters, Judge.
Janet Goldstein, Asst. U.S. Atty., Los Angeles, Cal., for U.S.
Ryan D. McCortney, Noel M. Ragsdale, Los Angeles, Cal., for Wallace.
Before BROWNING, Chief Judge, GOODWIN, WALLACE, SNEED, KENNEDY, ANDERSON, HUG, TANG, SKOPIL, SCHROEDER, FLETCHER, FARRIS, PREGERSON, ALARCON, POOLE, FERGUSON, NELSON, CANBY, BOOCHEVER, NORRIS, REINHARDT, BEEZER, HALL, WIGGINS, BRUNETTI, KOZINSKI, NOONAN and THOMPSON, Circuit Judges.

ORDER

1
Upon the vote of a majority of the regular active judges of this court, it is ordered that this case be reheard by the en banc court pursuant to Rule 25 of the Rules of the United States Court of Appeals for the Ninth Circuit.  The previous three-judge panel assignment is withdrawn.